DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .


Response to Amendment
2.	The amendment filed on 02/26/2021 has been entered and considered by examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-4, 7-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Geaghan (U.S. Pub. No. US 2009/0127003 A1) in view of Rapakko (U.S. Pub. No. US 2012/0001866 A1).

As to claim 1, Geaghan (Figs. 1-2) teaches an electronic device (a system 110; a device; [0024], lines 1-3; Fig. 1) comprising: 
a resistive sheet (a resistive layer 111); 
-	a number of electrodes electrically coupled to the resistive sheet (the resistive layer 111), the electrodes disposed at an edge of the resistive sheet and spaced apart at predetermined intervals (electrodes of upper and lower left and right corners UL, UR, LR and LL) (Fig. 1); and 
-	a processor (tri-state circuits 116, integration circuit 129, logic 130, ADC block 131 and a processor 134) coupled to the number of electrodes (electrodes of upper and lower left and right corners UL, UR, LR and LL) (Fig. 1) and configured to: 
-	generate, at a first of the electrodes (e.g., the electrode at upper right corner UR), a first drive signal (+Vcc) (Table 1) (Fig. 1); 
-	generate, at a second of the electrodes (e.g., the electrode of lower right corner LR for X+; the electrode lower left corner LL for X-), a second drive signal (+Vcc) (Table 1) (Fig. 1); 
-	measure an output of at least one of the electrodes (all four measurements (X+, X-, Y+, Y-) are completed; [0042]-[0058], lines 1-2; Figs. 1-2); and
-	determine, based on the output (all four measurements (X+, X-, Y+, Y-)), a location of a touch input on the resistive sheet (determine the Cartesian coordinates of the touch, Xt and Yt; [0058], lines 1-9; (Equation 1) and (Equation 2)) (Figs. 1-2).
	Geaghan does not expressly teach [a resistive sheet] that is optically transmissive; each drive signal having a different frequency.
	Rapakko (Figs. 3-4) teaches 
-	[a resistive sheet] that is optically transmissive (a surface of one of the plates 34 is coated with a resistive material such as ITO; [0030], lines 3-4; Fig. 3); 
-	each drive signal having a different frequency (two pilot signals comprising cosinusoidal voltage signals of different frequencies are simultaneously applied to the input electrodes 45, 46, 47, 48; [0042], lines 1-4; Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the simultaneous application of cosinusoidal voltage signals with different frequencies as taught by Rapakko in a touch display device of Geaghan because cosinusoidal voltage signals of different frequencies are simultaneously applied to achieve reduced latency.

As to claim 2, Geaghan teaches the electronic device of claim 1, 
-	wherein the resistive sheet has at least one of a sheet resistance of at least 1 kΩ/sq. (when used in a passive gradient system, sensor 111 preferable has surface resistivity between 300 and 30K ohms/square; [0092], lines 24-26; in the case of passive gradient; [0033], line 833) or a thickness of about 50 nm.

As to claim 3, Rapakko teaches 
-	wherein the resistive sheet (the bottom plate (the resistive layer) 34) comprises at least one of poly(3,4-ethylenedioxythiophene) polystyrene sulfonate (PEDOT:PSS), indium tin oxide (ITO) (a surface of one of the plates 34 is coated with a resistive material such as ITO; [0030], lines 3-4; Fig. 3), or a carbon nanotube-based thin film (CNT).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used indium tin oxide (ITO) as taught by Rapakko in a touch display device of Geaghan because indium tin oxide has excellent conductivity, high light transmittance, low cost and flexibility.

As to claim 4, Geaghan teaches wherein the processor is further configured to determine the location of the touch input on the resistive sheet by: 
-	determining, based on an attenuation of each drive signal measured at respective ones of the electrodes (the voltage Vt is proportional to the voltage on the sensor 111 at the point of touch and is a function of the voltage gradient on the sensor; [0029], lines 12-16), a distance of the touch input from an electrode at which the output was measured (the distance between the touched point and the voltage drive points; [0029], lines 16-17); and 
-	determining, based on the determined distance from each of the electrodes (all four measurements (X+, X-, Y+, Y-)), the location of the touch input ((Xt, Yt); [0058], (Equation 1) and (Equation 2)).

As to claim 7, Geaghan teaches wherein: 
-	the number of electrodes comprises four electrodes (electrodes of upper and lower left and right corners UL, UR, LR and LL) (Fig. 1); 
-	the resistive sheet (the resistive layer 111) comprises four comers (upper and lower left and right corners UL, UR, LR and LL) (Fig. 1); 
-	the four electrodes are placed at the four comers (upper and lower left and right corners UL, UR, LR and LL) of the resistive sheet (the resistive layer 111); and 
-	the processor (tri-state circuits 116, integration circuit 129, logic 130, ADC block 131 and a processor 134) is configured to apply at least the first drive signal (+Vcc) and the second drive signal (+Vcc) to electrodes at non-adjacent comers (the electrode of upper right corner UR for X+; the electrode lower left corner LL for X-) of the resistive sheet (the resistive layer 111) (Table 1) (Fig. 1).

As to claim 8, Geaghan teaches wherein: 
-	each of the first and second drive signals (+Vcc of the electrode at upper right corner UR and +Vcc of the electrode at lower right corner LR) generates an electric field (generates an electric field for 0V of electrodes at upper left corner UL and lower left LL) in the resistive sheet (the resistive layer 111); 
-	the touch input on the resistive sheet (the resistive layer 111) causes an amount of current from the electric field to be shunted to ground through a user’s body (a body 121) via capacitive coupling (one capacitor coupling from the sensor surface 111 to the touching implement such as the finger and the other capacitor coupling from the touching implement to ground 123; [0030], lines 3-7; Fig. 1); and 
-	the shunting to ground reduces a voltage that is measured at the output of the at least one of the electrodes (a charge on the capacitance 122 of finger/body 121 where the voltage on capacitor is initially proportional to the voltage Vt on sensor 111 at the point of the touch; the capacitor coupling; [0027], lines 1-4; the capacitor coupling; [0030], lines 3-7; Fig. 1).

	As to claims 9-12 and 15-16, these claims differ from claims 1-4 and 7-8, respectively, in that claims 1-4 and 7-8 are electronic device claims whereas claims 9-12 and 15-16 are method claims thereof.  Thus, claims 9-12 and 15-16 are analyzed as previously discussed with respect to claims 1-4 and 7-8, respectively.

As to claims 17-20, these claims differ from claims 1, 3-4 and 8, respectively, in that claims 1, 3-4 and 8 are electronic device claims whereas claims 17-20 are non-transitory computer readable medium thereof.  Thus, claims 17-20 are analyzed as previously discussed with respect to claims 1, 3-4 and 8, respectively.


5.	Claim 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Geaghan in view of Rapakko as applied to claim 1 above, and further in view of Yang (U.S. Pub. No. US 2011/0285664 A1).

As to claim 5, Geaghan and Rapakko teach the electronic device of claim 1.
Geaghan and Rapakko do not expressly teach further comprising: an optically transmissive cover layer comprised of glass or plastic, the cover layer disposed in contact with the resistive sheet, wherein the controller is configured to determine, based on the measured output, the location of the touch input on the cover layer.
Yang (Figs. 1-8) teaches further comprising: 
-	an optically transmissive cover layer (a cover layer 11) comprised of glass or plastic (elastic transparent insulated material, e.g., glass; [0018], lines 2-4), the cover layer (the cover layer 11) disposed in contact with the resistive sheet (the conductive layer 12 which is an electrically conductive and resistive layer made with indium tin oxides (ITO) film; [0018], lines 4-6) (Fig. 1), 
-	wherein the controller (first/second current detector 31/32, the controller 50, divide resistors 60/ 61 and the control circuit 70) is configured to determine, based on the measured output, the location of the touch input on the cover layer (the controller 50 determines the touch position according to the current variation data detected by the first current sensor 31 and the second current sensor 32; [0020], lines 11-21; Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an elastic transparent insulated material for a cover layer as taught by Yang in a touch display device of Geaghan as modified by Rapakko because the cover layer is used for protecting the conductive layer.

	As to claim 13, this claim differs from claim 5 in that claim 5 is an electronic device claim whereas claim 13 is a method claim thereof.  Thus, claim 13 is analyzed as previously discussed with respect to claim 5.

6.	Claim 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Geaghan in view of Rapakko as applied to claim 1 above, in view of Yang, and further in view of Schulz (U.S. Pub. No. US 2002/0149572 A1).

As to claim 6, Geaghan and Rapakko teach the electronic device of claim 1.
 Geaghan and Rapakko do not expressly teach further comprising a shield layer disposed in contact with the resistive sheet on a first side of  the resistive sheet that is opposite a second side of the resistive sheet that receives the touch input, the shield layer comprised of a second resistive  sheet having a sheet resistance smaller than the sheet resistance of the resistive sheet.
	Yang (Figs. 1-8) teaches further comprising 
-	a shield layer (a cover layer 11 made of elastic transparent material with the surface hardened for employing a protective film; [0018], lines 1-3) disposed in contact with the resistive sheet (the conductive layer 12 which is an electrically conductive and resistive layer made with indium tin oxides (ITO) film; [0018], lines 4-6) on a first side (an upper side) of the resistive sheet (the conductive layer 12) that is opposite a second side (an lower side) of the resistive sheet (the conductive layer 12) that receives the touch input (when the surface of the touch panel 10 is touched, the conductive layer 12 and the resistance layer 14 are pressed together, therefore the contact point on the resistance layer 14 is connected to the first end 21 and the second end 22; [0020], lines 11-15) (Figs. 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an elastic transparent insulated material for a cover layer as taught by Yang in a touch display device of Geaghan as modified by Rapakko because the cover layer is used for protecting and shielding the conductive layer.
	Geaghan, Rapakko, and Yang do not expressly teach the shield layer comprised of a second resistive sheet having a sheet resistance smaller than the sheet resistance of the resistive sheet.
	Schulz (Fig. 3) teaches 
-	the shield layer comprised of a second resistive sheet having a sheet resistance smaller than the sheet resistance of the resistive sheet (the material used for the shielding layer may be similar to that used for resistive layer 5 but should have a lower sheet resistance; [0066], lines 7-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the shielding layer having smaller sheet resistance as taught by Schulz in a touch display device of Geaghan as modified by Rapakko and Yang because the shielding layer with smaller sheet resistance can reduce losses during lateral transport of electrical charge between electrodes.

	As to claim 14, this claim differs from claim 6 in that claim 6 is an electronic device claim whereas claim 14 is a method claim thereof.  Thus, claim 14 is analyzed as previously discussed with respect to claim 6.

Response to Arguments
7.		Applicant's arguments filed on 02/26/2021 have been fully considered but they are not persuasive. 
		Applicant argues that there is no motivation to combine the teachings of Geaghan and Rapakko, and Rapakko cannot cure the conceded deficiencies of Geaghan.  
Applicant submits that this system (Geaghan, Fig. 1) can only function with DC voltage due to the nature of capacitors: specifically, capacitors accumulate charge when a steady voltage (i.e., a DC voltage) is applied to them; and, by contrast, if an AC voltage is applied to capacitors, they do not accumulate charge and instead, capacitors function as an impedance to AC voltage.  Applicant argues that modifying the cited system of Geaghan with the “cosinusoidal voltage signals” of Rapakko would render the system of Geaghan inoperable for its intended purpose, because charge would not accumulate on the capacitor 122 of Geaghan if an AC voltage were to be applied as the drive signal, and accordingly the position measurements of Geaghan would be useless.  Accordingly, there is no motivation to combine the teachings of Geaghan and Rapakko, and Rapakko cannot cure the conceded deficiencies of Geaghan.
		However, the Office respectfully disagrees.
		It is well-known in the art that, when a capacitor is connected directly across the AC voltage source, the capacitor charges and discharges with respect to the increase and the decrease of the voltage.  Thus, charge would accumulate on the capacitor 122 of Geaghan if an AC voltage were to be applied as the drive signal.  Two adjacent corners of an isotropic 4-wire resistive sensor may be driven with an AC voltage and the opposite two corners may be disconnected from any voltage source so they “float.”  In this case, the voltage on the un-driven corners (and thus the gradient, if any, across the sensor) will depend primarily on voltage attenuation due to the series impedance across the sensor and the distributed parasitic capacitance to ground across the sensor surface, as well as capacitance of a touching implement, and the frequencies of the driving voltage.  If the various sensor-related impedances and the drive signal characteristics are within a desired range, a gradient suitable for touch location may be generated across the sensor (Geaghan, [0091], lines 9-20).  
Rapakko cures deficiencies of Geaghan, i.e., [a resistive sheet] that is optically transmissive; and each driving signal having a different frequencies.
Thus, Geaghan and Rapakko in combination teach the limitations of claim 1.
The reasons are applied to claims 1, 7 and 9 and their respective dependent claims.
		Therefore, the Office maintains the rejections as recited above.

Conclusion
8.		THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiry
9.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/KWANG-SU YANG/
Primary Examiner, Art Unit 2691